 

 

 

AO 2458: Rev, 02/08/2019) Judgment in a Criminal Petty Case (Modified)

 

UNITED STATES DISTRICT COURT

 

 

 

 

 

SOUTHERN DISTRICT OF CALIFORNIA AUG 22 2913
United States of America. _ JUDGMENT VENAT CASE) Souq
Vv. / . {For Offenses Committ in or GERIENAL 1, 1987) DEPUTY
Adrian Mendoza-Cervantes Case Number: 3:19-mj-23413

Lewis Christian Muller
Defendant's Attorney

REGISTRATION NO. 88442298

THE DEFENDANT:
pleaded guilty to count(s)_1 of Complaint

 

 

Li was found guilty to count(s)

 

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which invoive the following offense(s):

 

 

Title & Section ' Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1
[J The defendant has been found not guilty on count(s) _
oO Count(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

 

GT TIME SERVED Oo days
\

~~ Assessment: $10 WAIVED Fine: WAIVED . :
Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in —
the defendant’s possession at the time of arrest upon their deportation or removal. |
C) Court recommends defendant be deported/removed with relative, charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days

of any change of name, residence, or mailing address until ali fines, restitution, costs, and special assessments

imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Thursday, August 22, 2019
Date of Imposition of Sentence

WN

 

HONORABLE ROBERT A. MCQUAID
UNITED STATES MAGISTRATE JUDGE

Clerk’s Office Copy | 3:19-mj-23413
